Citation Nr: 1110713	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-31 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for carcinoid cancer.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to January 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The claim was previously before the Board in October 2009 and was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

In his October 2006 Substantive Appeal, the Veteran indicated that he wanted a hearing before the Board at the RO.  A hearing was scheduled for May 2008, but the Veteran withdrew his request on the day of the hearing.  Accordingly, his request for a hearing is considered withdrawn.


FINDING OF FACT

Carcinoid cancer did not manifest in service or within one year of separation, and there is no competent evidence relating this condition to any incident of service.  


CONCLUSION OF LAW

The criteria for service connection for carcinoid cancer are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant notice by letters dated in November 2004 and July 2010 and the claim was readjudicated in a November 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  The RO has been unable to locate the Veteran's complete service records as it appears they were misplaced sometime after 1972, when another claim was adjudicated.  The RO obtained partial records from the National Personnel Records Center, and the Veteran has provided copies of several records in his possession; however, the record remains incomplete.  VA has a responsibility to continue to search for records in the possession of the government until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2)(3).  In this case, the RO has conducted a thorough search and determined that no records are available.  

VA has a heightened obligation to assist the Veteran in the development of his case when records in the possession of the government are presumed to have been destroyed or lost.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Discussion

The Veteran is seeking service connection for carcinoid cancer, which he contends results from his exposure to herbicides in service.  Private treatment records indicate that the condition manifested in his small intestine and was diagnosed in 1984.  The Veteran asserts that he experienced symptoms of the condition, such as extreme flushing, during service, but these were misdiagnosed as eczema.  Service connection for eczema has been in effect since April 1972.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for certain chronic diseases, including malignant tumors, will be presumed to have been incurred in service if they are manifest to a compensable degree within the first year following active military service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 307, 309.

As noted above, the Veteran's service treatment records are incomplete.  Those that are available do not show any complaints of or treatment for any type of cancer or for the flushing the Veteran reported.  No abnormalities of any kind were noted during the Veteran's separation physical examination in January 1969.  

The claims file contains private treatment records dated in March 1978, which indicate that the Veteran was diagnosed with chronic diarrhea.  In January 1984, he was seen for complaints of severe abdominal pain and nausea.  The following day, multiple malignant carcinoid tumors were detected, and the pathology report notes that the condition was metastatic to the lymphatic system .  The Veteran underwent excision and resection of the small intestine.  The pathology report also notes that recent studies indicate the average time to the development of recurrent tumor is 8 years.  

The claims file contains additional private and VA treatment records dating from 1972 to 2010; however, these records do not document any further treatment for carcinoid cancer.  A VA treatment note dated in November 2006 indicates a history of irritable bowel syndrome (IBS).

The Veteran is competent to describe the symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  

Given his contention that cancer symptoms began in service, and in consideration of VA's heightened duty to assist the Veteran in this case, the Board remanded the claim to obtain a medical examination and opinion to determine whether carcinoid cancer is related to service.  

The Veteran was afforded a VA examination in March 2010 at which time he reported that he experienced episodic diarrhea, abdominal cramping, and a rash on his face, neck and upper chest in service, and that he had never had such symptoms before service.  He was originally told he had an allergy and then was diagnosed with eczema.  He was treated with Benadryl injections, which would help the rash within a day.  These symptoms occurred every one to three weeks and did not prevent the Veteran from performing his duties.  The symptoms continued after service, and a private physician diagnosed ulcer and prescribed a bland diet for 3 months, which did not alleviate the symptoms.  The episodic symptoms progressed with increasing severity of nausea and cramping.  The Veteran reported that in 1984 he went to the hospital because of severe abdominal pain and passing blood rectally.  At that time, a significant portion of his colon was removed and a number of tumors were detected.  Thereafter he was referred to an oncologist and another exploratory surgery was performed.  Since the initial surgeries, he had been hospitalized with bowel obstructions which did not require surgery.  He had tested negative over the years for ova or parasites.  The examiner noted that the Veteran used systemic medication for nausea and diarrhea on a daily to weekly basis.  

The examiner reviewed the claims file and described the Veteran's history of cancer treatment.  He noted that the Veteran had denied any history of stomach or intestinal problems during his entrance physical examination and that IBS was listed as a past medical problem in a July 2003 treatment note.  The examiner diagnosed carcinoid cancer, which he opined is less likely than not related to the Veteran's active service.  He stated that carcinoid cancer is usually diagnosed around age 67-68, while the Veteran was in his early twenties in service.  He noted that the etiology of most small bowel tumors is unknown, and the pathogenesis of carcinoid tumors arising in the small bowel is almost entirely unknown.  The examiner stated that carcinoid syndrome secondary to tumor serotonin secretion occurs in only about 10 percent of cancers and usually at an advanced metastatic stage.  The symptoms of carcinoid syndrome include watery diarrhea, flushing, sweating, wheezing, abdominal pain, hypotension, dyspnea, and right heart failure secondary to pulmonic stenosis and tricuspid regurgitation, of which the Veteran reported only flushing and diarrhea as evidence of onset in service.  The examiner noted that neither of these symptoms is pathognomonic for carcinoid cancer.  Flushing is a nonspecific sign with multiple possible causes, and the Veteran's report that Benadryl helped his rash would tend to favor an allergic etiology.  He opined that the diarrhea was "very likely" due to the Veteran's reported irritable bowel syndrome.  

Based on the foregoing evidence, the Board concludes that service connection is not warranted for carcinoid cancer.  Carcinoid cancer was not diagnosed in service or within one year of separation, and nothing in the record other than the Veteran's own contentions suggests that the cancer diagnosed in 1984 is related to his service.  Although the Veteran is competent to describe his symptoms, as a layperson, he is not competent to provide a medical opinion about the onset of his cancer.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran is not prejudiced by the lack of service treatment records because the VA examiner accepted and duly considered the Veteran's description of his in-service symptoms.  By his own account, however, the Veteran experienced only two of the various symptoms associated with carcinoid syndrome in service.  These symptoms, i.e., flushing and diarrhea, are nonspecific, are associated with more common ailments that the Veteran is known to have, and, in the case of the flushing, resolved quickly with medication.  In summary, carcinoid cancer was not diagnosed in service, the Veteran did not manifest any symptomatology specifically indicative of carcinoid cancer in service, and the only medical opinion of record as to the etiology of the condition finds that it is not likely related to service.  Thus, the preponderance of the evidence is against the Veteran's claim, and service connection is denied.  

The Veteran has asserted that his condition is due to herbicide exposure in service.  A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran contracts a disease associated with exposure to herbicides (listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  A veteran who contracts a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (1994). 

In the present case, the Veteran served in the Navy.  The RO has determined that he served aboard a ship in the coastal waters of Vietnam.  The Veteran does not claim, and the evidence does not support, that he visited or served within the land borders or internal waterways of Vietnam.  Therefore, exposure to herbicides is not presumed.  There is also no evidence of record to show that the Veteran was actually exposed to herbicides in service.  Furthermore, the cancer with which the Veteran has been diagnosed is not a type which may be presumed to be caused by herbicide exposure.  

For the foregoing reasons, the Board finds that service connection for carcinoid cancer is not warranted.  

ORDER

Service connection for carcinoid cancer is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


